Fourth Court of Appeals
                               San Antonio, Texas
                                      July 24, 2015

                                  No. 04-15-00368-CV

                       IN THE INTEREST OF M.N., A CHILD,

                From the 45th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-PA-02675
                      Honorable Martha B. Tanner, Judge Presiding


                                     ORDER
       Appellant Monica Perkins' motion to extend time to file brief is hereby GRANTED.
Time is extended to August 10, 2015.




                                                _________________________________
                                                Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court